The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
On page 1, above “Background” replace paragraph [0001] with the following paragraph:
-- [0001] 	This application is a continuation of and claims priority to U.S. Application 15/930,059 filed 12 May 2020, now U.S. Patent 10,957,771 issued March 23, 2021, which claims priority to U.S. Application 16/270,806 filed 8 February 2019, now U.S. Patent 10,720,500 issued July 21, 2020, which in turn claims priority to U.S. Application 15/663,903 filed 31 July 2017, now U.S. Patent 10,243,051 issued March 26, 2019, the content of said applications each being incorporated by reference in their entirety. --
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    279
    165
    media_image1.png
    Greyscale
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.				          FIG. 1 >>>
3.	Claims 1-2, 4-12 and 14-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 8,334,564 to Hirler et al (hereinafter Hirler).
In re claim 1, Hirler discloses a transistor device[,] comprising: 
- a semiconductor body 2 comprising a first surface [Figs. 1-4];
- a body region 8 being arranged between a source region 11 and a drift region 9 [col. 6];
- a gate electrode 6 adjacent the body region 8 and dielectrically insulated from the body region by a gate dielectric 5 [col. 6, ln.12]; and
- a field electrode 7 adjacent the drift region 9 and dielectrically insulated from the drift region by a field electrode dielectric 5 [col. 6, lns.12-28], 
. wherein the field electrode 7 comprises first and second layers (i.e., 73, 72, 71 in Fig. 4-5, or layers 19, 20 in Figs. 5-6), and
. wherein a portion of the second layer 72 (or 71) is disposed above and directly contacts a portion of the first layer 73 (or 72) [col. 6, lns.52-59].
Since Hirler discloses “p-type zones 19 and n-type zones 20 alternating with one another formed a series circuit of diodes” [col. 7, ln.10], 
In re claim 11, Hirler discloses a transistor device, comprising:
- a semiconductor body 2 comprising a first surface [Figs. 1-4];
- a body region 8 being arranged between a source region 11 and a drift region 9 [col. 6];
- a gate electrode 6 adjacent the body region 8 and dielectrically insulated from the body region by a gate dielectric 5 [col. 6, ln.12]; and
- a field electrode 7 adjacent the drift region 9 and dielectrically insulated from the drift region by a field electrode dielectric 3 [col. 6, lns.12-28], 
. wherein the field electrode 7 comprises a first layer 73 (or 72) and a second layer 72 (or 71 ) [Fig. 4-5],  (or first and second layers 19, 20 in Figs. 5-6), 
. wherein a width direction of the field electrode 7 is parallel to the first surface [Figs. 1-4],
. wherein the first layer 73 (or 72) comprises two vertical sections (i.e., layer sidewalls, in Fig. 4) that extend in a vertical direction that is perpendicular to the first surface, and 
. wherein, in the width direction of the field electrode 7, the second layer 72 (or 71) is laterally contained between two vertical sections of the first layer 73 (or 72) (i.e., the sides of second layer 73 (or 72) aligned with those of first layer 72 (or 71), in Fig. 4].
	Since Hirler discloses “p-type zones 19 and n-type zones 20 alternating with one another formed a series circuit of diodes” [col. 7, ln.10], Hirler inherently teaches or suggests the first layer having a lower electrical resistance than the second layer (due to the less dopant concentration the layer being doped, the higher electrical resistance the layer has).
In re claims 2 & 12, Hirler discloses the first layer 73 (or 72) made of a metal (i.e., metal elements 21 connected n-type zone 20 to p-type zone 19 [Fig. 5 & col. 7, ln.9].
In re claims 4 & 14, Hirler discloses material of second layer 72 (or 71) comprising polysilicon [col. 7].
In re claims 5 & 15, Hirler discloses the field electrode 7 and the field electrode dielectric 5 arranged in a first trench of the semiconductor body 2 [col. 6, ln.11].
In re claims 6 & 16, Hirler discloses the gate electrode 6 and the gate dielectric 5 arranged in the first trench above the field electrode 7 [Fig. 2 & col. 6, ln.11]. 
In re claims 7 & 17, Hirler discloses the gate electrode 6 dielectrically insulated from field electrode
7 in the first trench [Figs. 1-4 & col. 6].
In re claims 8 & 18, Hirler discloses the gate electrode 6 electrically connected to the field electrode 7 in the first trench [col. 6, lns.9-22].
In re claims 9 & 19, Hirler discloses the gate electrode 6 and the gate dielectric 3 arranged in a second trench spaced apart from the first trench [Figs. 1-4].

    PNG
    media_image2.png
    374
    380
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    269
    541
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    312
    404
    media_image4.png
    Greyscale
	 
Hirler (US Pat. 8,334,564)Fig.4, Kocon (US Pat. 6,677,641)Fig.2, Rexer (US Pat. 8,362,550)Fig.2E

4.	Claims 1, 4-9, 11 and 14-19 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 8,362,55 to Kocon et al (hereinafter Kocon).
In re claim 1, Kocon discloses a transistor device[,] comprising: 
- a semiconductor body 200 comprising a first surface 202 [Fig. 1];
- a body region 230 being arranged between a source region 232 and a drift region 240 [col. 5];
- a gate electrode 236 adjacent the body region 230 and dielectrically insulated from the body region by a gate dielectric 206b [col. 5, ln.27]; and
- a field electrode 214 adjacent the drift region 240 and dielectrically insulated from the drift region by a field electrode dielectric 206b [col. 5, ln.59 to col. 6, ln.6], 
. wherein the field electrode 214 comprises first 214a, 214b, and
. wherein a portion of the second layer 214b is disposed above and directly contacts a portion of the first layer 214a [Fig. 1].
	Since Kocon discloses “each of the charge control electrodes 214(a)-214(b) can be individually biased with biasing elements (not shown) that may be formed on the semiconductor substrate 250. The biasing elements may bias the charge control electrodes 214(a)-214(b) at potentials that are different from the source contact metal 202, the gate electrode 236, and/or the drain electrode 226... the biasing elements can be resistors with different resistance values in a voltage divider”[col. 6, ln.48], Kocon inherently teaches or suggests the first layer having a lower electrical resistance than the second layer. 
In re claim 11, Kocon discloses a transistor device, comprising:
- a semiconductor body 200 comprising a first surface 202 [Fig. 1];
- a body region 230 being arranged between a source region 232 and a drift region 240 [col. 5];
- a gate electrode 236 adjacent the body region 230 and dielectrically insulated from the body region by a gate dielectric 206b [col. 5, ln.27]; and
- a field electrode 214 adjacent the drift region 240 and dielectrically insulated from the drift region by a field electrode dielectric 206b [col. 5, ln.59 to col. 6, ln.6], 
. wherein the field electrode 214 comprises first and second layers 214a, 214b, [Fig. 1],
. wherein a width direction of the field electrode 214 is parallel to the first surface 202,
. wherein the first layer 2214a comprises two vertical sections (i.e., layer sidewalls, in Fig. 1) that extend in a vertical direction that is perpendicular to the first surface 202, and 
. wherein, in the width direction of the field electrode 214, the second layer 214b is laterally contained
between two vertical sections of the first layer 214a (i.e., the sides of second layer 214b aligned with those of first layer 214a, in Fig. 1].
	Since Kocon discloses “each of the charge control electrodes 214(a)-214(b) can be individually biased with biasing elements (not shown) that may be formed on the semiconductor substrate 250. The biasing elements may bias the charge control electrodes 214(a)-214(b) at potentials that are different from the source contact metal 202, the gate electrode 236, and/or the drain electrode 226... the biasing elements can be resistors with different resistance values in a voltage divider”[col. 6, ln.48], Kocon inherently teaches or suggests the first layer having a lower electrical resistance than the second layer.
In re claims 4 & 14, Kocon discloses the material of the second layer 508 comprising polysilicon [Figs. 7B-C & col. 11, lns.6-10].
In re claims 5 & 15, Kocon discloses the field electrode 214 and field electrode dielectric 206b arranged in a first trench 210b of the semiconductor body 200 [Fig. 1]; or the field electrode 508 and the field electrode dielectric 504 arranged in a first trench 502 of the semiconductor body 500 [Fig. 7C].
In re claims 6 & 16, Kocon discloses the gate electrode 236 and the gate dielectric 206b arranged in the first trench 210b above the field electrode 214 [Fig. 1]; or the gate electrode 520 and the gate dielectric 518 arranged in the first trench 502 above the field electrode 508, 516 [Fig. 7G];
In re claims 7 & 17, Kocon discloses the gate electrode 236 dielectrically insulated from field electrode 214 in the first trench 215 [Fig. 1]; or the gate electrode 522 dielectrically insulated from field electrode 508, 516 in the first trench 502 [Fig. 7H]
In re claims 8 & 18, Kocon discloses the gate electrode 236 electrically connected to the field electrode 214 in the first trench 210b [Fig. 1]; or the gate electrode 522 electrically connected to field electrode 508, 516 in the first trench 502 [col. 11, lns.44-51];
In re claims 9 & 19, Kocon discloses the gate electrode 236 and the gate dielectric 206b arranged in a second trench spaced apart from the first trench 210b [Fig. 1]; or the gate electrode 522 and the gate dielectric 518 arranged in a second trench 528 spaced apart from the first trench 502 [Fig. 7i].
Claim Rejections - 35 U.S.C. §103
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and
the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.	
6.	Claims 2-3, 10, 12-13 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Rexer et al (U.S. Patent No. 8,362,550) in view of Kocon et al (U.S. Patent No. 8,362,55).
In re claim 1, Rexer discloses a transistor device[,] comprising: 
- a semiconductor body 200 comprising a first surface 245 [Figs. 2A-E];
- a body region 208 being arranged between a source region 240 and a drift region 205 [Fig. 2A];
- a gate electrode 235 adjacent the body region 208 and dielectrically insulated from the body region by a gate dielectric 220 [cols. 6-7]; and
- a field electrode 225 adjacent the drift region 205 and dielectrically insulated from the drift region by a field electrode dielectric 220 [col. 6, ln.45], wherein the field electrode 225 comprises a first layer 225A and a second layer 225B, wherein a portion of the second layer 225B is disposed above and directly contacts a portion of the first layer 225A [col. 8, ln.55].
	Rexer does not suggest the first layer having a lower electrical resistance than the second layer. Kocon, teaching an analogous art to that of Rexer, discloses “each of the charge control electrodes 214(a)-214(b) can be individually biased with biasing elements (not shown) that may be formed on the semiconductor substrate 250. The biasing elements may bias the charge control electrodes 214(a)-214(b) at potentials that are different from the source contact metal 202, the gate electrode 236, and/or the drain electrode 226... the biasing elements can be resistors with different resistance values in a voltage divider” [col. 6, ln.48], Kocon inherently teaches or suggests the first layer having a lower electrical resistance than the second layer. 
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “first layer having a lower electrical resistance than the second layer” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 11, Rexer discloses a transistor device, comprising:
- a semiconductor body 200 comprising a first surface 245 [Figs. 2A-E];
- a body region 208 being arranged between a source region 240 13 and a drift region 205 [Fig. 2A];
- a gate electrode 235 adjacent the body region 208 and dielectrically insulated from the body region by a gate dielectric 220 [cols. 6-7]; and
- a field electrode 225 adjacent the drift region 205 and dielectrically insulated from the drift region by a field electrode dielectric 220 [col. 6, ln.45], wherein the field electrode 225 comprises a first layer 225A and a second layer 225B, 
wherein a portion of the second layer 225B is disposed above and directly contacts a portion of the first layer 225A [col. 8, ln.55],
. wherein a width direction of the field electrode 225 is parallel to the first surface 245 [Figs. 2A-E],
. wherein the first layer 225A comprises two vertical sections (i.e., layer sidewalls, in Fig. 2E) that extend in a vertical direction that is perpendicular to the first surface 245, and 
. wherein, in the width direction of the field electrode 225, the second layer 225B is laterally contained between two vertical sections of the first layer 225A (i.e., the sides of second layer 225B aligned with those of first layer 225A, in Fig. 2E].
	Rexer does not suggest the first layer having a lower electrical resistance than the second layer. Kocon discloses “each of the charge control electrodes 214(a)-214(b) can be individually biased with biasing elements (not shown) that may be formed on the semiconductor substrate 250. The biasing elements may bias the charge control electrodes 214(a)-214(b) at potentials that are different from the source contact metal 202, the gate electrode 236, and/or the drain electrode 226... the biasing elements can be resistors with different resistance values in a voltage divider” [col. 6, ln.48], Kocon inherently teaches or suggests the first layer having a lower electrical resistance than the second layer. 
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “first layer having a lower electrical resistance than the second layer” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claims 4 & 14, Rexer discloses material of second layer 225B comprising polysilicon [col.8, ln.57]
In re claims 5 & 15, Rexer discloses the field electrode 225 and field electrode dielectric 220 arranged in a first trench 215 of the semiconductor body 200 [col. 6, ln.45].
In re claims 6 & 16, Rexer discloses the gate electrode 235 and the gate dielectric 220 arranged in the first trench 215 above the field electrode 225 [Fig. 2A & col. 6]. 
In re claims 7 & 17, Rexer discloses the gate electrode 235 dielectrically insulated from field electrode
225 in the first trench 215 [Fig. 2E].
In re claims 8 & 18, Rexer discloses the gate electrode 235 electrically connected to the field electrode 225 in the first trench 215 [Fig. 2A & col. 6].
In re claims 9 & 19, Rexer discloses the gate electrode 235 and the gate dielectric 220 arranged in a second trench spaced apart from the first trench 215 [col. 6, ln.45].
In re claims 2-3 & 12-13, Kocon discloses the first layer 508 made of polysilicon [Fig. 7 & col 11, ln.7]. Neither Rexer nor Kocon teaches or suggests the material of the first layer selected from the group consisting of a metal, a metal nitride, and a metal silicide, nor suggest the material of the first layer selected from the group consisting of titanium, tungsten, cobalt, and tantalum.
	It would have been obvious to a person having skills in the art to have modified the first layer of Rexer by utilizing a metal nitride and a metal silicide, or titanium, tungsten, cobalt and tantalum.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the transistor art. See MPEP 2144.06 & In re Leshin, 125 SUPQ 416.
In re claims 10 & 20, Kocon discloses the thickness of dielectric material 206(b) in trench 210(b) being about 1micron [Fig. 1 & col. 7, ln.24].  Neither Rexer nor Kocon teaches or suggests the width of a field electrode being smaller than 100 nanometers (nm).
	It would have been obvious to a person having skills in the art at the time the invention was effectively filed to have modified the field electrode in Rexer by utilizing the claimed width smaller than 100 nm. Since this is merely an electrode width that may be desired for a given application, it has been held that modifying the electrode of a semiconductor transistor art involves routing skill in the art. See MPEP 2144.04 and Jn re Rose, 105 USPQ 237 (CCPA 1955).	
Contact Information
7.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 23, 2022											    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815